IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-41110



BRYANT E FORD
                                             Petitioner-Appellee

                                versus

TEXAS BOARD OF PARDONS AND PAROLES
                                             Respondent-Appellant




          Appeal from the United States District Court
               For the Eastern District of Texas
                         (6:97-CV-235)


                            August 5, 1998


Before REYNALDO G. GARZA, HIGGINBOTHAM, and EMILIO M. GARZA,
Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.